DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1-17, 19-21 and new claim 22 are under examination.
Claim 18 is cancelled.
Claim 1-17 and 19-22 are rejected. 
Withdrawn Rejections
The 112, first paragraph rejections over claim 1-17 and 19-21 set forth in previous office action have been withdrawn in light of Applicant’s amendments submitted on 01/18/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Applicant has amended claim 1 and 20 to recite the new limitation of the soaking step wherein “…at a temperature where proteins remain folded…” is not supported in the specification as originally filed. Applicant cited passages [0021] to support the new limitation, however there is no support in the cited passages, wherein para. [0021] provides support for a mechanically pressing at “…slow speed to limit friction and avoid elevating temperatures above 60°C…water cooled to ensure temperature of the pressed cake does not exceed 60°C…”.  Additionally, the published instant specification para. [0027], [0028], [0046], [0060], [0070], and [0080] are completely devoid of a temperature of the soaking step where proteins remain folded. 
There is no support for the soaking step of the dry ground meal cake at a temperature wherein protein remain folded as cited in new limitation in claim 1 and 20; hence the new limitation is new matter. Applicant is required to remove new matter in response to this office action.
Applicant’s new claim 22, recite limitation of “…the dry ground meal cake is soaked for at least six hours…” is not supported in the specification as originally filed, para. [0028], [0046], [0060], [0070] and [0080].  The new limitation with a board range “…at least six hours…”, in other words the new limitation “at least six hours” which encompass 200 hours is not supported in the specification; hence the new limitation is new matter. Applicant is required to remove new matter in response to this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118) and in view of Hruschka et al. (US 2015/03275572 A1) and ISO Services, Inc. (Preventing Burns and Scalding Injuries from Tap Water) and as evidenced by (https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature), en.Wikipedia.org (Protein Folding) and Mehryar et al.
Regarding claim 1, 7, 18, 19, 20 and 21, Kajs discloses a method of making curd-like product (tofu-like food product/protein milk food product) comprising steps to providing oilseed, sunflower in formats including flour, concentrates and isolates (‘118, col. 5, ln. 14-27) as starting material. Kajs’ sunflower in formats including the flour, concentrates and isolates (‘118, col. 5, ln. 14-27) are expected to be dry and ground. 
With respect to the limitation of “…removing non-soluble fragments from cold-pressed or solvent extracted dry ground meal cake…”, Kajs does not explicitly disclose removing non-soluble fragments from cold-pressed or solvent extracted dry oilseeds, sunflower flour (‘118, col. 5, ln. 14-27). However, Hruschka et al. (Hruschka) discloses a method of obtaining proteins from native mixtures of seeds, whole sunflower seeds (‘572, Abstract, [0028], [0030]). Hruschka discloses the method 
Kajs and Hruschka are of the same field of endeavor of processing with oilseeds, sunflower for production of protein curd.  It would have been obvious to one of ordinary skill in the art to be motivated at the time of filing of the invention, to use Hruschka’s step of removing hulls (non-soluble fragments) from the cold-pressed sunflower, ground material in Kajs’ method because Hruschka teaches having markedly better properties with the cold-pressed sunflower, ground material (‘572, [0070]). 
With respect to new limitation of adding water to the dry ground meal cake and soaking the dry ground meal cake “…at a temperature where proteins remain folded…” for a period of time to produce a soaked meal cake
Modified Kajs teaches filtering the slurry (soaked meal cake) providing a filtered slurry (milk concentrate); heating the filtered slurry (milk concentrate) (‘118, col. 8, ln. 52-54). With respect to the limitation of “… to induce protein unfolding the proteins…”, modified Kajs uses like materials in a like manner step of heating as claimed, it would therefore be expected that the heating to induce protein unfolding in modified Kajs’ filtered slurry (milk concentrate), absent a showing of unexpected results. 
Modified Kajs discloses adding coagulant to filtered slurry (milk concentrate) to form a resultant coagulum mixture (‘118, col. 8, ln. 54-57) and cooling the resultant coagulum mixture to provide a firmer coagulum (‘118, col. 8, ln. 57-58). Modified Kajs discloses a step of spray drying (removing liquid) the coagulum to yield a shelf-stable product and further process into cheese-type product (tofu-like curd) (‘118, col. 6, ln. 41-51).
Regarding claim 2, modified Kajs does not discloses the soaking step (‘118, col. 5, ln. 46-63; col. 7, Example 2, ln. 29-32, Fig. 4 and Fig. 5) with the period of time as cited. However, it would have been obvious to one of ordinary skill in the art to adjust the period of time as taught by modified Kajs to include the cited range time to provide a desired hydrated the sunflower seed meal, absent a clear and convincing or evidence to the contrary. 
Regarding claim 3 and 4, modified Kajs discloses the slurry (soaked meal cake) comprising 200 g to 1 Liter (1000 g) of tap water (unheated water) (‘118, col. 7, ln. 29-32), which corresponds to a ratio of 1:5, which is in range with the cited range of claim 3 and 4.
Regarding claim 6
Regarding 8, 9 and 10, Kajs as modified by Hruschka, teaches the removing of the hulls (non-soluble fragments) from the press cake (572, [0048) through centrifugation. Hruschka does not teach removing by sieving a cited in claim 8, and does not teach 500 um to 1 mm sieve as cited in claim 9, and 0.5 mm (500 um) sieve as cited in claim 10.  Applicant is referred to MPEP 2144.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. The apparatus does not necessarily make a difference to the method.  For example, if heating on the stove was claimed and the reference taught heating by a microwave it could be stated that both the instant claims and the prior art teach of heating and the apparatus used to heat would not materially affect the process as both apparatuses were known and provided heating.  To use one known apparatus or another to accomplish the same process would have been obvious to one of ordinary skill in the art.
Regarding claim 11, it was well known in the art to press tofu curd into a mold to form a tofu shape. It would have been obvious to one of ordinary skill in the art to use conventional step of pressing modified Kajs’ coagulum into a mold to shape the tofu product. 
Regarding claim 12, 13 and 14, modified Kajs discloses the step of boiling, which is expected to compass the heating, at stage 16 (‘118, col. 6, ln. 4-13) is about 90°C (‘118, col. 6, ln. 26-27) which is in range with the cited range of claim 12 and 13. With respect to claim 14, the recitation of cited upper end point of 90°C is meet by modified Kajs’ about 90°C (‘118, col. 6, ln. 26-27) followed by the cooling the resultant coagulum mixture to provide a firmer coagulum. Modified Kajs discloses a step of spray drying (removing liquid) the coagulum to yield a shelf-stable product and further process into cheese-type product (tofu-like curd) (‘118, col. 6, ln. 41-51).
Regarding claim 15 and 16, modified Kajs teaches the cooling performed in refrigeration (‘118, col. 8, ln. 12-14); wherein refrigeration is known at temperatures of 1.7 to 3.3°C, as evidenced by .  

Claim 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118) and in view of Hruschka et al. (US 2015/03275572 A1) and ISO Services, Inc. (Preventing Burns and Scalding Injuries from Tap Water) and as evidenced by (https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature), en.Wikipedia.org (Protein Folding) and Mehryar et al.) as applied to claim 1 above, and further in view of Kang et al. (US 2014/0302199 A1).
Regarding claim 5 and 17, modified Kajs discloses the claimed invention as discussed above. Kajs does not explicitly the coagulant to the aqueous extract “milk” (milk concentrate) at stage 16 (‘118, col. 6, ln. 27-38) is glucono delta lactone. However, Kang et al. discloses a method of making tofu comprising adding glucono-delta-lactone as a coagulant to make tofu (‘199, [0008]). Kajs and Kang et al. are of the same field of endeavor of making tofu-curd product. It would have been obvious to one of ordinary skill in the art to be motivated at the time of the filing of the claimed invention, to employ Kang’s glucono-delta-lactone as the coagulant in modified Kajs’ process for a desired flavor profile as taught by Kang (‘199, [0039], [0052]). 



Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Applicant asserts “…ordinarily skilled person also readily knows that protein concentrates are dominated by protein-protein interactions, as opposed to protein curds, the formation of which are dependent on interactions between multiple food components (protein — lipid, protein — carbohydrate, etc).
Indeed, the method of Hruschka specifically avoids the development of significant protein — lipid interactions, which are important for the production of a tofu-like product, as in the present application. To that end, Hruschka specifically teaches that high oil content in the protein concentrate is undesirable (see para. [0145]). Thus, the ordinarily skilled person understands that protein concentrates are not equivalent to tofu-like products, and their methods of production likewise differ.
The use of the term “protein curd” in Hruschka actually refers to the protein concentrate phase (hereinafter also termed “protein curd”) of one of the phases produced following pH manipulation and precipitation with organic solvent…
…a reasonable person ordinarily skilled in the art would not look to a process for generating a protein concentrate (Hruschka) in order to produce a tofu-like product. Thus, Hruschka is non-analogous art and/or not reasonably pertinent to the problem faced by the present inventors…”. 

In response to applicant's argument that Hruschka is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hrushka is relied upon for the teaching of processing of processing with oilseeds, sunflower into protein isolate. Hruschka discloses a method of obtaining proteins from native mixtures of seeds, whole sunflower seeds (‘572, Abstract, [0028], [0030]). Hruschka discloses the method comprising cold pressing the, whole sunflower seeds (‘572, [0040], [0070]) to obtain a press cake, then removing hulls (non-soluble fragments) from the press cake (572, [0048). The press cake is dried to obtain a powder (dry, ground meal cake) (‘572, [0128]). Kajs and Hruschka are of the same field of endeavor of processing with oilseeds, sunflower for production of protein curd.  It would have been obvious to one of ordinary skill in the art to be motivated at the time of filing of the invention, to use Hruschka’s step of removing hulls (non-soluble fragments) from the cold-pressed sunflower, ground . 

In response to applicant's arguments against Hruschka with respect to Remarks on pages 9-11, individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Hrushka is relied upon for the teaching of processing of processing with oilseeds, sunflower into protein isolate, whereas Kajs is relied on the steps as discussed in the above rejections. 

The Applicants note that the removal of hulls prior to aqueous suspension in the presently claimed process is important so as to minimize the presence of anti-nutritional, off- color and off-flavor compounds in the finished process. Therefore, combining Kajs with Hruschka, as suggested in the Office Action, significantly detracts from such goals since the incorporation of an organic solvent extraction step will likely increase the extraction of deleterious compounds from hull fragments prior to separation. As such, combining Kajs with Hruschka would result in a significantly inferior product and, thus, teaches away from the presently claimed method.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the removal of hulls prior to aqueous suspension in the presently claimed process is important so as to minimize the presence of anti-nutritional, off- color and off-flavor compounds in the finished process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


The Applicants note that Example 8 of Kajs specifically teaches that the mixture is agitated for 30 minutes to create a slurry. Agitation is well understood to require brisk stirring of the liquid, and a slurry is well understood to be a mixture of denser solids suspended in liquid. In contrast, present step b) of claim 1 specifically teaches soaking the dry ground meal cake to produce a soaked meal cake. Soaking does not require kinetic energy, as it simply involves immersing the dry ground meal cake in the water. Paragraphs [0046] and [0009] of the present application as filed teach that the soaking step is to be performed for a protracted period of time. Step b) of claim 1 makes it clear that this soaking is performed long enough to produce a soaked meal cake, not a slurry.

Applicant’s remarks are not convincing. Kajs discloses in Example 8 (‘118, col. 8, ln. 50-61), steps of adding tap water to flour and agitating for 30 minutes to create a slurry (soaked meal cake), wherein the agitating step encompass a soaking step of the flour (dry ground meal cake). Applicant’s soaking step does not exclude kinetic energy. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792